DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of earlier filing dates of 17 Apr 2014 and 30 Jul 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for subject matter disclosed in US applications 61980618 and 62030641, respectively.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of following informalities:
The abstract begins with the sentence “The present disclosure …”; and
The abstract is more than 150 words.  
Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 Jan 2020, 21 May 2020, 07 Apr 2021, 30 Jul 2021, and 31 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Claim Objections
Claims 112, 115, 120, 122, 124, 126-127, and 130 are objected to because of the following informalities:  
“introducing ultrasound transducer” should read “introducing an ultrasound transducer” (claim 112, line 3; and claim 126, line 3);
“ Watt/cm2 wherein” should read “Watt/cm2, wherein” (claim 112, line 5);
“the duodenum in the target area” should read “the duodenum in a target area” (claim 112, line 6);
“the target area‘s” should read “the target area’s” (claim 112, line 7);
“the temperature” should read “a temperature” (claims 115 and 127);
“the center of the duodenal lumen” should read “a center of a duodenal lumen” (claims 120 and 130);
“the duodenal wall” should read “a duodenal wall” (claim 122);
“40 MHz wherein” should read “40 MHz, and wherein” (claim 124);
“emitting a high-intensity focused ultrasound beam emitting a focused ultrasound beam at a frequency in a range of 1 MHz to 50 MHz and at an intensity of at least 500 Watt/cm2 configured to configured to generate” should read “emitting a high-intensity focused ultrasound (HIFU) beam at a frequency in a range of 1 MHz to 50 MHz and at an intensity of at least 500 Watt/cm2 to generate” (claim 126, lines 4-7);
“the sensory nerves in the target area” should read “sensory nerves in a target area” (claim 126, lines 7-8); and
“the submucosal layer” should read “a submucosal layer” (claim 126, line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 120-121 and 130 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 120 and 130 recite the limitation “wherein the ultrasound transducer comprises an inflatable balloon configured to stretch a wall of the duodenum in the target area and to position the ultrasound transducer in the center of the duodenal lumen”. A review of the specification, however, does not disclose an ultrasound transducer comprising an inflatable balloon. Instead, the specification discloses, see at least Fig. 11-15 and pg. 77, line 19 - pg. 85, line 2, an ultrasound transducer and an inflatable balloon as separate structures, where the ultrasound transducer is either inside or outside of the inflatable balloon. Claim 121 inherits the deficiency by the nature of its dependency on claim 120. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the ultrasound transducer is carried by an inflatable balloon configured to stretch a wall of the duodenum in the target area and to position the ultrasound transducer in the center of the duodenal lumen”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 112-125 and 128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 112 recites the limitation “the treated target area and/or surrounding the treated target area”. The antecedent basis for the limitation is unclear. In particular, it is unclear whether the limitation is referring to the target area whose layers absorbed the focused ultrasound beam and/or the target area whose temperature is lowered utilizing a cooling mechanism. Claims 113-125 inherit the deficiency by the nature of their dependency on claim 112. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the target area”.
Claim 114 recites the limitation “the focused ultrasound beam is a HIFU beam”. It is unclear whether “a HIFU beam” recited in the limitation is the same or different from “a high-intensity focused ultrasound (HIFU) beam” recited in claim 113, to which claim 114 depends. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the focused ultrasound beam is the HIFU beam”.
Claim 121 recites the limitation “wherein the inflatable balloon is made of a martial configured to allow passage of the emitted ultrasound bream therethrough”. First, it is unclear what “martial” is. Second, it is unclear to what “therethrough” is referring. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the inflatable balloon is made of a material configured to allow passage of the emitted ultrasound bream”.
Claim 128 recites the limitation “wherein the circular ultrasound beam propagates radially in a circular range of 360 degrees around the ultrasound transducer”. The antecedent basis for “the circular ultrasound beam” is unclear. It is unclear whether “the circular ultrasound beam” is referring to “a high-intensity focused ultrasound beam” recited in claim 126, to which claim 128 depends, or otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein an ultrasound beam propagates radially in a circular range of 360 degrees around the ultrasound transducer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 112-115, 117-119, 122-124, 126-127, and 129 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azamian et al. (US PG Pub No. 2013/0178910, provided by the Applicant in the IDS of 06 Jan 2020) - hereinafter referred to as Azamian.
Regarding claim 112, Azamian discloses a method for reducing neural activity in a duodenum of a subject ([0008]: sympathetic nerve fibers that innervate the small intestine (e.g., duodenum) selectively disrupted or modulated), the method comprising:
introducing ultrasound transducer into the duodenum of the subject ([0185]-[0186]: deliver high-intensity focused ultrasonic (HIFU) energy to ablate sympathetic nerve fibers; [0008]: sympathetic nerve fibers that innervate the small intestine (e.g., duodenum) selectively disrupted or modulated);
emitting a focused ultrasound beam at a frequency in a range of 5 MHz to 50 MHz and at an intensity of 5 to 300 Watt/cm2 ([0187]: frequencies between 20 kHz and 20+ MHz and intensities between 1 W/cm2 and 10kW/cm2 for ablating sympathetic nerves); and
lowering a temperature of the target area utilizing a cooling mechanism ([0195]: cooling system to reduce thermal damage to regions surrounding the target region).
It is noted that although the limitation “wherein the ultrasound beam is configured to be absorbed by different layers of the duodenum in the target area” in the claim is not explicitly disclosed by Azamian, a review of the specification of the instant application discloses in at least pg. 82, lines 10-16 that a focused ultrasound beam emitted at a frequency at least in a range of 5 MHz to 50 MHz is capable of being absorbed by in the target area. Therefore, the limitation “wherein the ultrasound beam is configured to be absorbed by different layers of the duodenum in the target area” is an inherent feature of a focused ultrasound beam emitted at a frequency at least in a range of 5 MHz to 50 MHz. 
Additionally, the limitation “thereby causing selective ablation of sensory nerves located in the target area's submucosal layer to at least partially reduce the neural activity within the submucosal layer while maintaining functional activity of the mucosal layer within the treated target area and/or surrounding the treated target area” in the claim recites an intended result of the combined steps of emitting a focused ultrasound beam and lowering a temperature of the target area utilizing a cooling mechanism.
Regarding claims 113-115, Azamian discloses all limitations of claim 112, as discussed above, and Azamian further discloses:
wherein the focused ultrasound beam is a HIFU beam configured to generate thermal stress and/or cavitation that selectively disrupts or destroys the sensory nerves in the target area ([0185]: employ HIFU to ablate sympathetic nerve fibers) (claims 113-115); and
wherein the HIFU beam causes the temperature of the sensory nerves to be raised and maintained at a temperature above about 42°C ([0186]: ultrasound energy heats arterial tissue in the range between 40-90° Celsius) (claim 115).
Regarding claims 117-119, Azamian discloses all limitations of claim 112, as discussed above, and Azamian further discloses:
the ultrasound transducer is configured to emit the ultrasound beam with an exposure in a range of 5-100 seconds ([0188]: treatment time for each target ablation between 5 to 120 seconds) (claims 117-119);
the ultrasound transducer is configured to emit the ultrasound beam with an exposure of approximately 30 seconds ([0188]: treatment time for each target ablation between 5 to 120 seconds) (claims 118-119); and
the ultrasound transducer is configured to emit the ultrasound beam with an exposure of no more than 60 seconds ([0188]: treatment time for each target ablation between 5 to 120 seconds) (claim 119). 
Regarding claim 122, Azamian discloses all limitations of claim 112, as discussed above, and Azamian further discloses:
introducing a heating mechanism configured to maintain and/or elevate a temperature of the duodenal wall to a 37°C or above (Fig. 21 and [0198]: inflatable balloon 2105 filled with scalding or boiling fluid).
	It is noted that the limitation “to increase impact of the ultrasound beam” in the claim recites an intended result of maintaining and/or elevating a temperature of the duodenal wall.
Regarding claims 123-124, Azamian discloses all limitations of claim 112, as discussed above, and Azamian further discloses:
wherein the focused ultrasound beam is emitted at a frequency in a range of 5 MHz to 20 MHz and at an intensity of 5 to 150 Watt/cm2 ([0187]: frequencies between 20 kHz and 20+ MHz and intensities between 1 W/cm2 and 10kW/cm2 for ablating sympathetic nerves) (claims 123-124); and
wherein the focused ultrasound beam is emitted at a frequency in a range of 10 MHz to 40 MHz ([0187]: frequencies between 20 kHz and 20+ MHz), and wherein the focused ultrasound beam is emitted at an intensity of 5 to 80 Watt/cm2 (intensities between 1 W/cm2 and 10kW/cm2) (claim 124).
Regarding claim 126, Azamian discloses method for reducing neural activity in a duodenum of a subject ([0008]: sympathetic nerve fibers that innervate the small intestine (e.g., duodenum) selectively disrupted or modulated), the method comprising:
introducing ultrasound transducer into the duodenum of the subject ([0185]-[0186]: deliver high-intensity focused ultrasonic (HIFU) energy to ablate sympathetic nerve fibers; [0008]: sympathetic nerve fibers that innervate the small intestine (e.g., duodenum) selectively disrupted or modulated);
emitting a high-intensity focused ultrasound beam at a frequency in a range of 1 MHz to 50 MHz and at an intensity of at least 500 Watt/cm2 ([0187]: frequencies between 20 kHz and 20+ MHz and intensities between 1 W/cm2 and 10kW/cm2 for ablating sympathetic nerves) to generate thermal stress and/or cavitation that selectively disrupts or destroys the sensory nerves in the target area ([0185]: employ HIFU to ablate sympathetic nerve fibers).
It is noted that the limitation “such that the neural activity within the submucosal layer is reduced while functional activity of the mucosal layer is maintained” in the claim recites an intended result of emitting a high-intensity focused ultrasound beam at a frequency in a range of 1 MHz to 50 MHz and at an intensity of at least 500 Watt/cm2.
Regarding claim 127, Azamian discloses all limitations of claim 126, as discussed above, and Azamian further discloses:
wherein the HIFU beam causes the temperature of the sensory nerves to be raised and maintained at a temperature above about 42°C ([0186]: ultrasound energy heats arterial tissue in the range between 40-90° Celsius).
Regarding claim 129, Azamian discloses all limitations of claim 126, as discussed above, and Azamian further discloses:
wherein the ultrasound transducer is configured to emit the ultrasound beam with an exposure in a range of 1-180 seconds ([0188]: treatment time for each target ablation between 5 to 120 seconds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 116, 120-121, 128, and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Azamian as applied to claims 112 and 126, respectively, above, and further in view of Schaer (US PG Pub No. 2004/0082859, provided by the Applicant in the IDS of 06 Jan 2020).
Regarding claims 116 and 128, Azamian discloses all limitations of claims 112 and 126, respectively, as discussed above, and Azamian does not disclose:
wherein the ultrasound beam propagates radially in a circular range of 360 degrees around the ultrasound transducer.
	Schaer, however, discloses:
propagating an ultrasound beam (acoustic beam 5) radially in a circular range of 360 degrees around an ultrasound transducer (ultrasound transducer 4; Fig. 10, 17: acoustic beam 35; [0136] and [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azamian’s method to include Schaer’s method of propagating ultrasound beam radially around an ultrasound transducer. The motivation for the combination would have been to “regions of constructive interference (focal regions 140) to enhance heating in certain regions around the circumference, deeper in the tissue”, as taught by Schaer ([0136]).
Regarding claims 120-121 and 130, Azamian discloses all limitations of claims 112 and 126, respectively, as discussed above, and Azamian further discloses:
utilizing an inflatable balloon configured to stretch a wall of the duodenum in the target area ([0100]: balloon to expand or stretch the vascular lumen to sufficiently stretch the surrounding nerves).
Azamian does not disclose:
utilizing the inflatable balloon configured to position the ultrasound transducer in the center of the duodenal lumen (claims 120-121 and 130); and
wherein the inflatable balloon surrounds the ultrasound transducer and wherein the inflatable balloon is made of a material configured to allow passage of the emitted ultrasound bream (claim 121).
	Schaer, however, discloses:
utilizing the inflatable balloon (inflatable balloon 46) configured to position the ultrasound transducer (ultrasound transducer 46) in a center of a lumen (at least Fig. 5 and [0023]: the balloon will both center the transducer and enhance transmission of acoustic energy to the tissue); and
wherein the inflatable balloon surrounds the ultrasound transducer (see at least Fig. 2: inflatable balloon 46 and ultrasound transducer 34) and wherein the inflatable balloon (inflatable balloon 46) is made of a material configured to allow passage of the emitted ultrasound bream ([0023]: the balloon will both center the transducer and enhance transmission of acoustic energy to the tissue; [0133]: balloon made of silicone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azamian’s method to include Schaer’s method of utilizing an inflatable balloon surrounding an ultrasound transducer. The motivation for the combination would have been to allow “the balloon will both center the transducer and enhance transmission of acoustic energy to the tissue” ([0023] of Schaer) and “The balloon material, or an additional material adjacent to the balloon between the tissue and the transducer may be made of sufficient dimensions and acoustic properties to selectively absorb energy at the tissue interface” ([0133] of Schaer).
Claims 125 and 131 are rejected under 35 U.S.C. 103 as being unpatentable over Azamian.
Regarding claims 125 and 131, Azamian discloses all limitations of claims 112 and 126, respectively, as discussed above, and Azamian does not explicitly disclose:
emitting a second ultrasound beam configured for imaging of the target area.
	However, Azamian further discloses:
utilizing an ultrasound imaging for imaging the target area ([0211]: ultrasound, Doppler, or other imaging to aid in delivery and alignment of neuromodulation catheter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Azamian’s method to include emitting a second ultrasound beam configured for imaging of the target area. The motivation for the combination would have been to “aid in delivery and alignment of neuromodulation catheter”, as taught by Azamian ([0211]), by emitting an ultrasound beam for imaging. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799